      Case 7:20-cr-01665 Document 17 Filed on 11/25/20 in TXSD Page 1 of 1




                   FEDERAL PUBLIC DEFENDER
                                  Southern District of Texas
                                         Bentsen Tower
                              1701 W. Business Highway 83, Suite 405
                                      McAllen, Texas 78501
FEDERAL PUBLIC DEFENDER:                                                  Telephone:
  MARJORIE A. MEYERS                                                      (956) 630-2995

BRANCH CHIEF:                                                             Fax:
 MIGUEL A. A. NOGUERAS                                                    (956) 631-8647



                                          November 25, 2020


ATTENTION:             JULIE SANCHEZ

SUBJECT:               GUILTY PLEA

The following individual is ready to plead guilty. Please set up for re-arraignment as soon as
possible, at the Court’s convenience. Final Pretrial is set for December 2, 2020 at 2:00 p.m. and
Jury Selection is set for December 4, 2020 at 9:00 a.m. before the Honorable Judge Micaela
Alvarez.


M-20-1665                      Jason Hernandez
                               AUSA: Michael Mitchell
                               East Hidalgo Detention Center
                               Deft. P/G to Single Count
                               Coercion and Enticement of a minor - 81 U.S.C. § 2422 (b)



Respectfully,


s/ Ruben Peña, Jr.
RUBEN PEÑA, JR.
Assistant Federal Public Defender


RP:cm
ECF: AUSA: Michael Mitchell
